                      Case 1:18-cv-07723-CM Document 13 Filed 10/02/18 Page 1 of 1




           Bob Kasolas
           Direct Dial: 973-403-3139
           Direct Fax: 973-618-5539
           E-mail: bkasolas@bracheichler.com


                                                               October 2, 2018


           VIA ECF

           Hon. Colleen McMahon, U.S.D.J.
           United State District Court
           Southern District of New York
           500 Pearl Street, Room 2550
           New York, NY 10007

                    Re:      Annette Petrusa, et al. v. The Condominium Board of the Kips Bay Towers
                             Condominium, Inc.
                             Civil Action No. 1:18-cv-7723
                             Request for Adjournment of October 12, 2018 Pre-Trial Conference

           Dear Judge McMahon:

                  This office represents plaintiffs Annette Petrusa and Annette Petrusa, Inc., d/b/a Kips Bay
           Towers Realtor in the above-captioned matter. An Initial Pre-Trial Conference is scheduled in
           this matter for October 12, 2018.

                    With the consent of my adversary, I am respectfully requesting a brief adjournment of the
           Initial Pre-Trial Conference due to several calendar conflicts on that date. I thank Your Honor
           for the Court’s time, attention and courtesy regarding this matter.

                                                               Respectfully submitted,

                                                               /s/ Bob Kasolas

                                                               Bob Kasolas

           BK:njc

           cc:      Jennifer L. Stewart, Esq. (via ECF)




BE:9951623.1/PET159-273006
